                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-cv-60632-BLOOM/Valle

ADRIANA JURADO and
GUSTAVO JURADO,

          Plaintiffs,

v.

WELLS FARGO, N.A., BANK OF NEW YORK
MELLON AS TRUSTEE FOR WORLD SAVINGS
BANK MORTGAGE PASS-THROUGH CERTIFICATES
REMIC 32 TRUST, RUSHMORE LOAN MANAGEMENT
SERVICES, LLC,

      Defendants.
________________________________/

                                                    ORDER

          THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiffs,

proceeding pro se, bring this lawsuit against Rushmore, Wells Fargo Bank, N.A., and Bank of

New York Mellon as Trustee for World Savings Bank Mortgage Pass-through certificates

REMIC 32 Trust. Plaintiffs assert claims for violations of 12 CFR §1024.41, 15 USC §1461(g),1

eight state law claims, and a claim for declaratory relief. The Plaintiffs seek to have the Court

render the mortgage lien on a property null and void, quieting title, and award Plaintiffs

monetary damages.

          Prior to initiating this action, on January 2, 2019 Plaintiffs filed the identical complaint

against the same defendants before this Court in Case No. 19-cv-00001. In that case, this Court

dismissed Plaintiffs’ complaint as an improper shotgun pleading. The Court advised that each

Count within the Complaint incorporates all paragraphs which precede it and the Complaint


1
    This section is titled “Effect Upon State Law.” Plaintiff appeared to have included the incorrect statute.
                                                        1
                                                             Case No. 19-cv-60632-BLOOM/Valle


contains allegations referencing acts done by the “Defendants,” improperly lumping them

together. Rather than correct the deficiencies identified by the Court, Plaintiffs have refiled the

identical shotgun pleading in this action. The Court will permit Plaintiffs one more opportunity

to file a complaint that is not a shotgun pleading. Accordingly, it is

       ORDERED AND ADJUDGED as follows:

             1. Plaintiffs’ Complaint, ECF No. [1] is DISMISSED WITHOUT PREJUDICE;

             2. Plaintiffs shall file an Amended Complaint by April 15, 2019.

       DONE AND ORDERED in Chambers at Miami, Florida on March 27, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Adriana Jurado
935 Energy St.
Lot 013
Williston, ND 58801

Gustavo Jurado
935 Energy St.
Lot 013
Williston, ND 58801




                                                 2
